Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20 allowed.
	Referring to claim 1, the prior art of record alone or in combination fail to disclose an endovascular catheter system for removing blockage in a vessel of a patient that includes the combination of recited limitations in claim 1. The art of record alone or in combination did not teach the recited limitations of an outer tube having an unexpanded state and a radially expanded state, the outer tube is configured to advance longitudinally over an inner tube when the inner tube is in the deflated state, the outer tube including a leading edge having blockage-cutting features, the outer tube transitions from the unexpanded state to the radially expanded state when the inner tube transitions from the deflated state to the inflated state to form a lateral lock between the inner tube and the outer tube when advancing the outer tube and the inner tube together through the vessel of the patient so the blockage-cutting features and the inner tube maintain a radial separation allowing the blockage-cutting features to remove or slice through at least a portion of the blockage in the vessel of the patient without interference from the inner tube.
	Referring to claim 7, the prior art of record alone or in combination fail to disclose an endovascular catheter system for removing blockage in a vessel of a patient that includes the combination of recited limitations in claim 7. The art of record alone or in 
	Referring to claim 15, the combination of Vardi/Mustapha/Samuels, which are best references, discloses a method for treating a blood vessel having blockages therein, the method comprising: tracking an inner tube (balloon catheter 70, 72 of Vardi) along a guidewire (guidewire 44 as shown in Fig. 3A-3D of Samuels reference) to a desired location in the blood vessel (Vardi: Figs. 3-5); then advancing an outer tube 32 over the inner tube 70, 72 (Vardi: Figs. 3-4), wherein the outer tube 32 includes blockage-cutting features (saw tooth 68 as shown in Fig. 1A of Mustapha reference). However, the prior art of record alone or in combination fails to disclose the step of then inflating the inner tube to expand the outer tube; and then advancing the inner tube and outer tube together through the blood vessel to enable the blockage-cutting feature to cut blockages in the blood vessel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771